Exhibit 10.33(a)



[image_003.jpg] 

 

AMENDMENT

 

This Amendment (the "Amendment"), dated as of September 19, 2017, is between
Bank of America, N.A., a national banking association (the "Bank") and Middlesex
Water Company, a New Jersey corporation, and its subsidiaries, Tidewater
Utilities, Inc., a Delaware corporation, White Marsh Environmental Systems,
Inc., a Delaware corporation, Pinelands Water Company, a New Jersey corporation,
Pinelands Wastewater Company, a New Jersey corporation, Utility Service
Affiliates, Inc., a New Jersey corporation, Utility Service Affiliates (Perth
Amboy) Inc., a New Jersey corporation, and Tidewater Environmental Services,
Inc., a Delaware corporation, as joint and several co-borrowers (parent and
subsidiary corporations individually and collectively referred to herein as
“Borrower”).

 

RECITALS

 

A. The Bank and the Borrower entered into a certain Letter Agreement (“Letter
Agreement”) and Master Promissory Note (“Note”), each dated September 25, 2015,
evidencing an uncommitted line of credit in the maximum amount of Twenty Eight
Million Dollars ($28,000,000) (The Letter Agreement and the Note as amended from
time to time are referred to herein as the "Loan Documents").

 

B. The Bank and the Borrower desire to amend the Loan Documents to increase the
maximum principal amount of the Uncommitted Facility and extend the Expiration
Date and to address other changes to the Loan Documents.

 

AGREEMENT

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Loan Documents.

 

2.Amendments.

 

(a)The Letter Agreement is hereby amended as follows:

 

(i)The second sentence of the first paragraph is hereby amended and restated in
its entirety as follows:

 

“The aggregate Advances outstanding under the Uncommitted Facility shall not at
any time exceed Forty Million Dollars ($40,000,000) (the “Uncommitted Facility
Limit”).”

 

  (ii)  “September 21, 2018” is hereby substituted for “September 22, 2017” in
the section entitled “Expiration Date” on page one of the Letter Agreement.

 

(b)The Note is hereby amended as follows:

 

(i)All references in the Note to “Twenty Eight Million Dollars” or
“($28,000,000)” are deleted and replaced by “Forty Million Dollars” and
“($40,000,000)”.

Specifically:

·The reference to “$28,000,000” in the top left corner of the first page of the
Note is deleted and “$40,000,000” is substituted therefor.

 -1-

 

·The first paragraph of the Note is amended and restated as follows.

“FOR VALUE RECEIVED, the undersigned, Middlesex Water Company, a New Jersey
corporation, and its subsidiaries, Tidewater Utilities, Inc., a Delaware
corporation, White Marsh Environmental Systems, Inc., a Delaware corporation,
Pinelands Water Company, a New Jersey corporation, Pinelands Wastewater Company,
a New Jersey corporation, Utility Service Affiliates, Inc., a New Jersey
corporation, Utility Service Affiliates (Perth Amboy) Inc., a New Jersey
corporation, and Tidewater Environmental Services, Inc., a Delaware corporation,
as joint and several co-borrowers (parent and subsidiary corporations
individually and collectively referred to herein as “Borrower”), jointly and
severally, hereby promise to pay to BANK OF AMERICA, N.A., a national banking
association (the “Bank”) or order, at such place as the Bank may designate from
time to time, in lawful money of the United States of America and in immediately
available funds, the principal amount of Forty Million Dollars ($40,000,000) or
such lesser amount as shall equal the aggregate unpaid principal amount of the
advances (the “Loans”) made by the Bank to the Borrower (the “Uncommitted
Facility”) under this Master Promissory Note (this “Note”), and to pay interest
on the unpaid principal amount of each such Loan at the rates per annum and on
the dates specified below.”

(ii)“September 22, 2017” in subsection (b) of the second paragraph of the Note
is hereby deleted and “September 21, 2018” is substituted in its place.

 

 

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a Notice Event under the
Loan Documents, (b) this Amendment does not conflict with any law, agreement, or
obligation by which the Borrower is bound, (c) this Amendment is within the
Borrower's powers, has been duly authorized, and does not conflict with any of
the Borrower's organizational papers, and (d) representations and warranties set
forth in the second paragraph on page 3 of the Note are confirmed as of the date
hereof.

 

4.Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Loan Documents shall remain in full force and effect.

 

5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

 

5.FINAL AGREEMENT. BY SIGNING THIS DOCUMENT, EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (C) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE
OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS
OF THE PARTIES.

 

 -2-

 



 

The parties executed this Amendment as of the date stated at the beginning of
this Amendment, intending to create an instrument executed under seal.

 

  BANK OF AMERICA, N.A.                 By: /s/Dilcia P. Hill                   
  Name: Dilcia P. Hill     Title: Senior Vice President  

 

Acknowledged and Agreed:

 

 

Middlesex Water Company         By:   /s/A. Bruce O’Connor   Name/Title:   A.
Bruce O’Connor, VP, Treasurer and CFO         Tidewater Utilities, Inc.        
By:   /s/A. Bruce O’Connor   Name/Title:  A. Bruce O’Connor, Treasurer        
White Marsh Environmental Systems, Inc.         By:   /s/A. Bruce O’Connor  
Name/Title:  A. Bruce O’Connor, Treasurer         Pinelands Water Company      
  By:   /s/A. Bruce O’Connor   Name/Title:  A. Bruce O’Connor, VP & Treasurer  
      Pinelands Wastewater Company         By:   /s/A. Bruce O’Connor  
Name/Title:  A. Bruce O’Connor, VP & Treasurer         Utility Service
Affiliates, Inc.         By:  /s/A. Bruce O’Connor   Name/Title:  A. Bruce
O’Connor, Treasurer         Utility Service Affiliates (Perth Amboy) Inc.      
  By:  /s/A. Bruce O’Connor   Name/Title:   A. Bruce O’Connor, VP & Treasurer  
      Tidewater Environmental Services, Inc.           By:  /s/A. Bruce O’Connor
  Name/Title:   A. Bruce O’Connor, Treasurer  

 

 -3-

 



